  Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 1 of 38




                    UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NEW YORK


                                       Lead Case No.
IN RE: CAUSTIC SODA ANTITRUST
                                       19-cv-00385
LITIGATION
                                       HON. ELIZABETH A. WOLFORD
THIS DOCUMENT RELATES TO:
                                       ORAL ARGUMENT REQUESTED
All Actions




         DEFENDANTS’ JOINT MEMORANDUM IN SUPPORT OF THEIR
                   MOTION TO DISMISS PLAINTIFFS’
           CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
       Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 2 of 38




                                                 TABLE OF CONTENTS
I.       PRELIMINARY STATEMENT ....................................................................................... 1
II.      PLAINTIFFS’ ALLEGATIONS ....................................................................................... 4
III.     LEGAL STANDARD ........................................................................................................ 5
IV.      ARGUMENT ..................................................................................................................... 6
         A.        The Complaint Does Not Allege Direct Evidence of A Conspiracy. .................... 6
         B.        The Complaint Does Not Allege Circumstantial Evidence of A
                   Conspiracy. ............................................................................................................ 8
                   1.         Plaintiffs’ Allegations Do Not Show Parallel Behavior. ......................... 10
                              a.         Plaintiffs do not allege parallel supply changes. .......................... 10
                              b.         Plaintiffs’ allegations about exports do not show parallel
                                         behavior and are consistent with a competitive market. .............. 13
                              c.         Plaintiffs’ price announcement allegations do not show
                                         parallel conduct by the Defendants. ............................................. 15
                              d.         Plaintiffs’ pricing allegations do not support Plaintiffs’
                                         allegations of conspiracy.............................................................. 16
                   2.         Plaintiffs’ Do Not Allege the Necessary Additional Facts and
                              Circumstances Suggesting Agreement. ................................................... 19
                              a.         Attendance at industry meetings and participation in trade
                                         associations is insufficient to plausibly allege a conspiracy. ....... 20
                              b.         Plaintiffs’ allegations regarding producer supply
                                         agreements do not support their conspiracy allegations. ............. 21
                              c.         The public, investor-facing statements do not support the
                                         conspiracy alleged. ....................................................................... 23
                              d.         Plaintiffs’ conclusory allegations regarding agreements to
                                         manipulate the IHS Markit lack factual support. ......................... 27
                              e.         Plaintiffs ignore the effect of the “by-product” dynamic
                                         between caustic soda and chlorine. .............................................. 29
V.       CONCLUSION ................................................................................................................ 30




                                                                    i
      Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 3 of 38




                                              TABLE OF AUTHORITIES

Cases

Anderson News, L.L.C. v. Am. Media, Inc.,
   899 F.3d 87 (2d Cir. 2018).................................................................................................10, 13

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ...................................................................................................4, 5, 22, 29

Bell Atlantic Corp. v. Twombly,
    550 U.S. 544 (2007) ......................................................................................................... passim

Burtch v. Milberg Factors, Inc.,
   662 F.3d 212 (3d Cir. 2011).......................................................................................................9

United States ex rel. Carroll v. JFK Med. Ctr.,
   No. 01-8158-CIV., 2002 WL 31941007 (S.D. Fla. Nov.15, 2002) .........................................19

Cenedella v. Metro. Museum of Art,
   348 F. Supp. 3d 346 (S.D.N.Y. 2018)......................................................................................29

Credit Bureau Servs., Inc. v. Experian Info Sols., Inc.,
   No. 12-61360, 2012 WL 6102068 (S.D. Fla. Dec. 7, 2012) ..............................................24, 25

In re Delta/AirTran Baggage Fee Antitrust Litig.,
    733 F. Supp. 2d 1348 (N.D. Ga. 2010) ....................................................................................24

In re Domestic Airline Travel Antitrust Litig.,
    221 F. Supp. 3d 46 (D.D.C. 2016) ...........................................................................................24

In re Elevator Antitrust Litig.,
    502 F.3d 47 (2d Cir. 2007).......................................................................................................28

In re Fla. Cement & Concrete Antitrust Litig.,
    746 F. Supp. 2d 1291 (S.D. Fla. 2010) ....................................................................................12

In re Graphics Processing Units Antitrust Litigation
    527 F. Supp. 2d 1011 (N.D. Cal. 2007) ...................................................................................20

Grasso Enters., LLC v. Express Scripts, Inc.,
   No. 14-1932, 2017 WL 365434 (E.D. Mo. Jan. 25, 2017) ......................................................24

Hinds Cty. v. Wachovia Bank N.A.,
   620 F. Supp. 2d 499 (S.D.N.Y. 2009)................................................................................23, 28

Holiday Wholesale Grocery Co. v. Philip Morris, Inc.,
   231 F. Supp. 2d 1253 (N.D. Ga. 2002) ..............................................................................24, 25



                                                                   ii
      Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 4 of 38




In re Ins. Brokerage Antitrust Litig.,
    618 F.3d 300 (3d Cir. 2010)............................................................................................. passim

Kendall v. Visa U.S.A., Inc.,
   518 F.3d 1042 (9th Cir. 2008) ...................................................................................................5

LaFlamme v. Societe Air France,
   702 F. Supp. 2d 136 (E.D.N.Y. 2010) .....................................................................................15

In re Late Fee & Over-Limit Fee Litig.,
    528 F. Supp. 2d 953 (N.D. Cal. 2007), aff’d, 741 F.3d 1022 (9th Cir. 2014) ...................10, 21

Liu Yao-Yi v. Wilmington Tr. Co.,
    301 F. Supp. 3d 403 (W.D.N.Y. 2017) ....................................................................................17

In re LTL Shipping Servs. Antitrust Litig.,
    No. 08-1895, 2009 WL 323219 (N.D. Ga. Jan. 28, 2009).......................................................10

Lum v. Bank of Am.,
   361 F.3d 217 (3d Cir. 2004).....................................................................................................18

Mayor & City Council of Balt., Md. v. Citigroup, Inc.,
  709 F.3d 129 (2d Cir. 2013)............................................................................................. passim

In re Musical Instruments & Equip. Antitrust Litig.,
    798 F.3d 1186 (9th Cir. 2015) .............................................................................................9, 21

In re Parcel Tanker Shipping Servs. Antitrust Litig.,
    541 F. Supp. 2d 487 (D. Conn. 2008) ........................................................................................6

In re Plasma-Derivative Protein Therapies Antitrust Litig.,
    764 F. Supp. 2d 991 (N.D. Ill. 2011) .......................................................................................24

In re Processed Eggs Antitrust Litig.,
    821 F. Supp. 2d 709 (E.D. Pa. 2011) .........................................................................................6

Quality Auto Painting Center of Roselle, Inc. v. State Farm Indemnity Co
   917 F.3d 1249 (11th Cir. 2019). ............................................................................................8, 9

Rochester Drug Co-op., Inc. v. Biogen Idec U.S., Corp.,
   130 F. Supp. 3d 764 (W.D.N.Y. 2015) ......................................................................................7

Sira v. Morton,
    380 F.3d 57 (2d Cir. 2004).......................................................................................................17

Standard Iron Works v. ArcelorMittal,
   639 F. Supp. 2d 877 (N.D. Ill. 2009) .......................................................................................24




                                                                  iii
      Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 5 of 38




Starr v. Sony BMG Music Entm’t.,
    592 F.3d 314 (2d Cir. 2010)...................................................................................................5, 8

Superior Offshore Int’l, Inc. v. Bristow Grp., Inc.,
   738 F. Supp. 2d 505 (D. Del. 2010) .........................................................................................10

In re TFT-LCD (Flat Panel) Antitrust Litig.,
    586 F. Supp. 2d 1109 (N.D. Cal. 2008) .....................................................................................6

In re Travel Agent Comm’n Antitrust Litig.,
    583 F.3d 896 (6th Cir. 2009) .............................................................................................21, 23

William O. Gilley Enterprises, Inc. v. Atl. Richfield Co.,
   588 F.3d 659 (9th Cir. 2009) ...................................................................................................30

In re Zinc Antitrust Litig.,
    155 F. Supp. 3d 337, 368–69 (S.D.N.Y. 2016)..............................................................7, 10, 23

Statutes

15 U.S.C. § 1 .......................................................................................................................... passim




                                                                      iv
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 6 of 38




                             I.     PRELIMINARY STATEMENT

       Plaintiffs’ Consolidated Amended Complaint (“Complaint”) conjures up a sprawling

conspiracy from ordinary price fluctuations in the market for the commodity chemical caustic

soda. The Complaint is full of legal conclusions—speculative allegations of “secret” agreements

and bare claims of “conspiracy”—but is missing the necessary foundation of factual allegations.

The Complaint does not include allegations of: (1) parallel supply cuts; (2) parallel price increases;

or (3) the other essential additional facts that are necessary to support a plausible inference of the

conspiracy Plaintiffs claim. The Complaint also pleads, but ignores, the basic global market

realities during the Class Period that provide a commonsense, non-conspiratorial explanation for

caustic soda prices—recent industry consolidation, “soar[ing]” export prices, and caustic soda’s

production as a co-product of chlorine. Instead, the Complaint mixes Defendants’ rational

business conduct, conclusory assertions of agreement, and Plaintiffs’ unsupported, speculative

imaginings to declare conspiracy. That is not enough to survive a motion to dismiss under the

standard the Supreme Court set in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). 1

       Where, as here, an alleged violation of Section 1 of the Sherman Act is based on

circumstantial evidence, Twombly requires plaintiffs to plead both facts suggesting parallel

conduct and additional facts—known as “plus factors”—that lead to a plausible inference of




1
       This memorandum is submitted jointly on behalf of Defendants Olin Corporation (“Olin”),
K.A. Steel Chemicals, Inc. (“K.A. Steel”), Occidental Petroleum Corporation (“Occidental”),
Occidental Chemical Corporation (“OxyChem”), Westlake Chemical Corporation (“Westlake”),
Formosa Plastics Corporation, U.S.A. (“FPC USA” or “Formosa”), and Shintech Incorporated
(“Shintech”).



                                                  1
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 7 of 38




conspiracy. Plaintiffs’ allegations fail in both respects. 2 Either failure warrants dismissal of the

Complaint.

       Plaintiffs make conclusory allegations that Defendants acted in parallel in restricting the

supply of caustic soda. Parallel conduct, by itself, cannot support a claim of conspiracy. It is a

necessary, but not sufficient, component of a conspiracy claim based on circumstantial evidence.

Here, however, the alleged facts demonstrate that Plaintiffs cannot even show this basic predicate.

Only two Defendants, Olin and OxyChem, are alleged to have reduced production capacity

(notably, at different times and by different amounts) during the Class Period (defined below).

Another, Shintech, announced a capacity increase during the Class Period. No allegations are

made that any other Defendant reduced capacity. Plaintiffs have thus alleged divergent, non-

uniform actions across the Defendants.

       Plaintiffs also fail to allege parallel pricing by Defendants. Despite the heading “History

of Price Increases,” Plaintiffs have only alleged that the Defendants issued price increase

announcements—not that Defendants increased prices in parallel. Moreover, as direct purchasers,

Plaintiffs’ know the prices they paid to Defendants. The failure to plead parallel price increases

negates any inference of conspiracy (and would be insufficient to give rise to the inference of

conspiracy even if parallel price increases were properly pled).

       Further, the price announcement allegations do not support a plausible inference of

conspiracy. The Complaint carefully avoids alleging the specific dates of each individual price

increase announcement, making it impossible to evaluate when exactly any alleged

announcements occurred. If anything, the allegations show that price increase announcements


2
       Regarding Defendant K.A. Steel, a wholly-owned subsidiary of Olin, the Complaint alleges
only that that it was acquired by Olin in 2012. Compl. ¶ 26. This is plainly insufficient to state a
claim against K.A. Steel.



                                                 2
       Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 8 of 38




occurred in sequence as follow-the-leader behavior, up to months apart from each other. For

example, the Complaint alleges that in November 2015, Olin first announced a price increase that

was followed by OxyChem, Westlake, Formosa, Shintech, and Axiall. 3 Well-settled law holds

that follow-the-leader pricing does not support a plausible inference of agreement.

         Ultimately, each of Plaintiffs’ allegations with respect to supply and pricing show the type

of behavior that is lawful, and indeed expected, in a concentrated commodity market such as

caustic soda.

         Plaintiffs have further failed to allege any “plus factors” suggesting the additional,

circumstantial evidence of conspiracy necessary to support an inference that any alleged parallel

conduct by Defendants resulted from an agreement. Plaintiffs only make vague and conclusory

allegations regarding (1) attendance at industry trade meetings, (2) production swap agreements,

(3) public investor comments, (4) communications with IHS Markit, (5) customer and market

allocation, and (6) information exchanges. These allegations, however, completely lack the

specific factual detail required to support plus factor allegations and fail to distinguish the conduct

alleged from normal, unilateral business activity.

         Twombly instructs that claims like these—bare-bones allegations of conduct dressed up

with nothing more than conclusions of conspiracy—are not enough to state a claim for conspiracy

under the Sherman Act. Plaintiffs’ Complaint should therefore be dismissed now, at the “point of

minimum expenditure of time and money by the parties and the [C]ourt.” Twombly, 550 U.S. at

558.




3
         Axiall was a caustic soda producer and is not a Defendant in this case.



                                                  3
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 9 of 38




                            II.     PLAINTIFFS’ ALLEGATIONS 4

       Plaintiffs allege a “collusive and concerted restraint of trade” in the caustic soda market by

a group of nine Defendants who are alleged to be leading manufacturers of caustic soda in the

United States. See Compl. ¶¶ 1, 25–35. Plaintiffs seek damages during a period from October 1,

2015 to the present (“Class Period”) for “artificially inflated prices for Caustic Soda.” Id. ¶ 1.

       The crux of Plaintiffs’ Complaint is their allegation that prices for caustic soda rose

significantly during the Class Period, combined with conclusory allegations that the Defendant

manufacturers entered into agreements to raise prices, reduce supply, restrict facility capacity, and

allocate customers. Id. ¶ 3. The significant majority of the allegations in the Complaint consist of

allegations as to the members of the purported class, id. ¶¶ 9–17, the type of market, id. ¶¶ 39–41,

104–26, and the participants, id. ¶¶ 36–38, and legal conclusions regarding the existence of such

an agreement, id. ¶¶ 1–4. These legal conclusions couched as factual allegations are not entitled

to an assumption of truth at the motion to dismiss stage.

       Plaintiffs’ few actual allegations of fact are spotty and confused.           First, Plaintiffs’

allegations, id. ¶¶ 42–103, do not offer direct evidence of the terms of, or participants in, an actual

agreement. Instead, Plaintiffs allege (1) a purported “history of price increases” from 2015 through

2019, id. ¶¶ 54–78, (2) an increase in “industry margins,” id. ¶¶ 79–84, and (3) “secret anti-

competitive conduct, including agreements and understandings among Defendants to stabilize or

increase prices,” see, e.g., id. ¶ 86. However, none of Plaintiffs’ allegations in these areas support

a plausible inference of conspiracy. These and other allegations made by Plaintiffs in their

Complaint are discussed in detail below.



4
        The factual allegations of the Complaint are assumed to be true only because they must be
for purposes of this motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                                  4
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 10 of 38




                                   III.    LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) requires plaintiffs to plead facts demonstrating

that a claimed conspiracy is not just “conceivable,” but “plausible.” Twombly, 550 U.S. at 570.

Plausibility under Twombly requires “more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678–79 (emphasis added).

        To state a claim under Section 1 of the Sherman Act, Plaintiffs must plausibly allege facts

suggesting that defendants were party to a “contract, combination . . . or conspiracy, in restraint of

trade.” Mayor & City Council of Balt., Md. v. Citigroup, Inc., 709 F.3d 129, 135 (2d Cir. 2013)

(quoting 15 U.S.C. § 1). Plaintiffs satisfy their plausibility burden if they can plead sufficient facts

on the “crucial question” of the existence of an unlawful agreement, either by alleging: (1) direct

evidence of an agreement, or (2) parallel conduct combined with other circumstantial facts, or

“plus factors,” that plausibly suggest an agreement existed. See Citigroup, 709 F.3d at 135–36;

see also Starr v. Sony BMG Music Entm’t., 592 F.3d 314, 321 (2d Cir. 2010); In re Ins. Brokerage

Antitrust Litig., 618 F.3d 300, 323–24 & nn.22–23 (3d Cir. 2010). Both approaches require

Plaintiffs to plead “enough facts to raise a reasonable expectation that discovery will reveal

evidence of illegal agreement.” Twombly, 550 U.S. at 556. Mere allegations that there was an

“agreement” among Defendants or that Defendants participated in a “conspiracy” are legal

conclusions—that is to say, they are labels, not facts, and can be disregarded. See Starr, 592 F.3d

at 321; see also Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1047 (9th Cir. 2008) (“To state a

claim under Section 1 of the Sherman Act, 15 U.S.C. § 1, claimants must plead not just ultimate

facts (such as a conspiracy), but evidentiary facts which, if true, will prove” the defendants entered

into an illegal conspiracy.).

        The need for factual allegations is critical to the Court’s gate-keeper role on Rule 12(b)(6)

motions, particularly in antitrust cases. As the Second Circuit recognized in Citigroup: “If we


                                                   5
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 11 of 38




permit antitrust plaintiffs to overcome a motion to dismiss simply by alleging parallel conduct, we

risk propelling defendants into expensive antitrust discovery on the basis of acts that could just as

easily turn out to have been rational business behavior as they could a proscribed antitrust

conspiracy.” 709 F.3d at 136–37.

       In addition, Plaintiffs cannot meet their burden through vague “group pleading”—that is,

general, sweeping allegations attributing awareness, conduct, and motivations to unidentified

“Defendants.” See In re Processed Eggs Antitrust Litig., 821 F. Supp. 2d 709, 719-20 (E.D. Pa.

2011) (collecting cases). Because “the heart of an antitrust conspiracy is an agreement and a

conscious decision by each defendant to join it,” Plaintiffs must plead facts specific to each

Defendant showing that it was aware of, and committed to, the agreement alleged. See In re TFT-

LCD (Flat Panel) Antitrust Litig., 586 F. Supp. 2d 1109, 1117 (N.D. Cal. 2008); see also In re

Parcel Tanker Shipping Servs. Antitrust Litig., 541 F. Supp. 2d 487, 491-92 (D. Conn. 2008)

(dismissing Section 1 clam where “complaint alleges general conspiratorial activity without

reference to specific actions by a particular defendant at a particular time”). Here, however,

Plaintiffs hide behind impermissible “group pleading”—i.e., alleging that unspecific “Defendants”

engaged in certain conduct related to the alleged conspiracy – and fail to plead such facts specific

to each of the individual Defendants.

                                        IV.   ARGUMENT

               A.      The Complaint Does Not Allege Direct Evidence of A Conspiracy.

       Direct evidence of an anticompetitive agreement must be explicit and requires no inference

to establish that the agreement “actually existed.” Citigroup, 709 F.3d at 136. The paradigmatic

example of such “smoking gun” direct evidence “would consist, for example, of a recorded phone

call in which two competitors agreed to fix prices at a certain level.” Id.




                                                 6
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 12 of 38




       Plaintiffs have alleged no direct evidence of a conspiracy. The Complaint fails to plead a

single factual allegation identifying a specific communication, meeting, or document in which

Defendants purportedly agreed to fix caustic soda prices or constrain its supply, nor any first-hand

statements from eyewitnesses supporting a concerted scheme. See In re Zinc Antitrust Litig., 155

F. Supp. 3d 337, 368–69 (S.D.N.Y. 2016); see also Rochester Drug Co-op., Inc. v. Biogen Idec

U.S., Corp., 130 F. Supp. 3d 764, 769 n.2 (W.D.N.Y. 2015) (Wolford, J.) (explaining that direct

evidence of an agreement requires allegations as to “time, place, or person” of a claimed

agreement). 5 Instead of facts, Plaintiffs merely rely on conclusory statements, like the following:

       •       “Defendants entered into an agreement or understanding to increase prices of
               Caustic Soda and not to compete on price,” see, e.g., Compl. ¶ 3.

       •       “Defendants, as alleged, have formed a cartel and are cooperating as an industry,
               having reached an agreement or understanding to limit and manage production and
               supply…” id. ¶ 4.

       •       Defendants “reach[ed] an agreement or understanding to end genuine price
               competition among themselves,” id. ¶ 103.

It is well settled that bare, conclusory allegations like these are insufficient as a matter of law to

state a plausible claim for conspiracy. Twombly, 550 U.S. at 555; Citigroup, 709 F.3d at 136. In

the absence of direct evidence, the Complaint “leaves no doubt” that Plaintiffs seek to rest their

Section 1 claim on allegations of parallel conduct combined with circumstantial “plus factors,”

discussed infra, “and not on any independent allegation of actual agreement among” Defendants.

Twombly, 550 U.S. at 564.




5
       The Complaint acknowledges the lack of sufficient factual allegations as to the “who,
when, where” of the alleged agreement, and instead tries to fill in the gap with excuses and
contentions that conspiracies are “self-concealing” and cannot be proven absent discovery. See
Compl. ¶¶ 55, 89, 100.



                                                  7
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 13 of 38




                B.      The Complaint Does Not Adequately Allege Circumstantial Evidence of
                        A Conspiracy.

        Absent direct evidence, Plaintiffs can state a claim premised on circumstantial evidence

only by plausibly alleging two essential features, each of which is required to survive a motion to

dismiss: (1) parallel conduct on the part of Defendants, and (2) facts that “raise[] a suggestion of

a preceding agreement, not merely parallel conduct that could just as well be independent action.”

Starr, 592 F.3d at 322 (quoting Twombly, 550 U.S. at 557). This dual requirement is essential

because, while parallel conduct may be “consistent with conspiracy,” it is “just as much in line

with a wide swath of rational and competitive business strategy unilaterally prompted by common

perceptions of the market.” Twombly, 550 U.S. at 554 (emphasis added). As a result, parallel

conduct, by itself, is insufficient to state an antitrust conspiracy claim. Id.

        Courts have routinely recognized that in a concentrated, commodity industry with a small

number of large firms—precisely the type of market Plaintiffs allege exists here, see Compl. ¶ 2—

follow-the-leader conduct in supply, export, and pricing is exactly what is expected of companies

acting in their unilateral self-interest and does not suggest an unlawful agreement. For example,

in Quality Auto Painting Center of Roselle, Inc. v. State Farm Indemnity Co., the en banc Eleventh

Circuit recently confirmed that “[f]ollowing the example set by a competitor, without agreeing to

do so in advance, is textbook ‘price leadership’—a practice we have repeatedly stated is

insufficient to establish the existence of an agreement.” 917 F.3d 1249, 1264 (11th Cir. 2019)

(emphasis added). The Eleventh Circuit block quoted from “the leading antitrust treatise” to

explain the underlying basis for economic rationality:

        The first firm in a five-firm oligopoly, Alpha, may be eager to lower its price
        somewhat in order to expand its sales. However, it knows that the other four firms
        would probably respond to a price cut by reducing their prices to maintain their
        previous market shares. Unless Alpha believes that it can conceal its price
        reduction for a time or otherwise gain a substantial advantage from being the first



                                                   8
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 14 of 38




        to move, the price reduction would merely reduce Alpha’s profits and the profits of
        the other firms as well.

        Such “oligopolistic rationality” cannot only forestall rivalrous price reductions, it
        can also provide for price increases through, for example, price leadership. If the
        price had for some reason been less than X [the price a monopolist would charge to
        maximize profits], firm Beta might announce its decision to raise its price to X
        effective immediately, or in several days, or next season. The other four firms may
        each choose to follow Beta’s lead; if they do not increase their prices to Beta’s
        level, Beta may be forced to reduce its price to their level. Because each of the
        other firms knows this, each will consider whether it is better off when all are
        charging the old price or price X. They will obviously choose X when they believe
        that it will maximize industry profits.

Id. at 1264-65 (citing Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law, ¶ 1429b (4th ed.

2017)). In other words, non-collusive oligopolistic markets are already defined by market behavior

that is interdependent and characterized by conscious parallelism. See In re Ins. Brokerage

Antitrust Litig., 618 F.3d at 322.

        This fundamental economic principle is borne out repeatedly in federal court decisions.

The Ninth Circuit, in In re Musical Instruments & Equipment Antitrust Litigation, wrote that “[s]o

long as prices can be easily readjusted without persistent negative consequences, one firm can risk

being the first to raise prices, confident that if its original price is followed, all firms will benefit.”

798 F.3d 1186, 1195 (9th Cir. 2015). That other firms would follow a competitor’s decision to

issue a price increase announcement is expected in a concentrated industry, and is not sufficient to

demonstrate an anticompetitive agreement. Id. (affirming dismissal of complaint that alleged

“follow the leader” pricing was against defendants’ self-interest); see also Citigroup, 709 F.3d at

139–40; Burtch v. Milberg Factors, Inc., 662 F.3d 212, 226–27 (3d Cir. 2011) (affirming grant of

motion to dismiss and holding that “Conscious parallelism, ‘a common reaction of firms in a

concentrated market [that] recognize their shared economic interests and their interdependence

with respect to price and output decisions’ does not suffice as an agreement under Section 1.”




                                                    9
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 15 of 38




(quoting Twombly, 550 U.S. at 553–54)); In re Late Fee & Over-Limit Fee Litig., 528 F. Supp. 2d

953, 962-63 (N.D. Cal. 2007), aff’d, 741 F.3d 1022 (9th Cir. 2014); Superior Offshore Int’l, Inc.

v. Bristow Grp., Inc., 738 F. Supp. 2d 505, 514-15 (D. Del. 2010); In re LTL Shipping Servs.

Antitrust Litig., No. 08-1895, 2009 WL 323219, at *18 (N.D. Ga. Jan. 28, 2009).

       Therefore, to plausibly allege an agreement in violation of Section 1, even if Plaintiffs can

plead facts suggesting parallel conduct, they must also plead additional facts that place the alleged

parallel conduct “in a context that raises a suggestion of a preceding agreement.” Twombly, 550

U.S. at 557; see also Citigroup, 709 F.3d at 136–37. Here, Plaintiffs have failed on both fronts.

The Complaint’s allegations demonstrate neither parallel conduct nor sufficient additional facts

suggesting that such conduct resulted from a preceding agreement.

                       1.      Plaintiffs’ Allegations Do Not Show Parallel Behavior.

       Plaintiffs fail to plead acts suggesting that there was in fact “parallel” conduct by

Defendants. Citigroup, 709 F.3d at 136–37. Courts determine whether conduct is “parallel” by

considering whether the conduct was (1) uniform; and (2) occurred within a close time-frame. See

Anderson News, L.L.C. v. Am. Media, Inc., 899 F.3d 87, 105 (2d Cir. 2018). Plaintiffs thus must

allege that each Defendant has engaged in the same type of behavior and did so close in time in

order to plausibly allege parallel conduct. See In re Zinc Antitrust Litig., 155 F. Supp. 3d at 371–

72 (analyzing whether conduct occurred close in time).

                               a.     Plaintiffs do not allege parallel supply changes.

       Plaintiffs allege in conclusory terms that Defendants conspired to engage in “collective,

coordinated capacity rationalization efforts,” that is, to reduce the supply of caustic soda. Compl.

¶ 51, see also id. ¶¶ 3, 48, 133. Yet the Complaint presents factual allegations showing the

opposite: that Defendants engaged in varied, non-uniform, and unilateral action with respect to

the capacity and supply of caustic soda.


                                                 10
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 16 of 38




       As an initial matter, Plaintiffs only allege specifically that two (of the nine) Defendants

reduced capacity during the damages period:

       •       Plaintiffs allege that in November 2015 Olin “announced that it would idle or
               shutdown between 250,000 and 450,000 tons of Caustic Soda production capacity”
               and then “proceeded to idle or shut down at least 433,000 tons of annual capacity
               beginning in the first quarter of 2016.” Id. ¶ 48.

       •       Plaintiffs allege that at some undefined point “later in 2016” OxyChem reduced its
               caustic soda “output by 150,000 dst/year.” Id. Plaintiffs thus allege that Olin’s cut
               was more than two times greater than OxyChem’s, and that OxyChem’s
               announcement occurred months after Olin announced its production changes.

That is it. Importantly, Plaintiffs do not allege any specific output reductions by Westlake 6 or

Formosa. Moreover, they allege that Shintech actually took steps to increase production capacity

by planning to build a new plant. See Id. ¶¶ 49, 100. In other words, the Complaint alleges that

two of five caustic soda producers made isolated production cuts of entirely different and

disproportional amounts, at relatively unspecified but different times, while two others made no

capacity reductions, and Defendant Shintech announced that it would expand production

significantly. The few factual allegations in the Complaint thus demonstrate a complete lack of

uniformity—indeed, a significant divergence—in the Defendants’ capacity and supply decisions,

a far cry from “parallel” (let alone coordinated) behavior.

       Furthermore, given the significant time lapse between the alleged reduction in production

capacity by Olin in early 2016 and the alleged subsequent (much smaller) reduction in production

capacity by OxyChem “later in 2016,” Plaintiffs at best have asserted “follow-the-leader” behavior

by OxyChem, in what they allege to be an “oligopoly” market. As explained in detail in Section

IV.B., infra, “[o]ne would ordinarily expect parallel” conduct in an oligopolistic market in which



6
       Plaintiffs allege that Axiall—again, not a Defendant here—cut production by 78,000 dry
standard tons per year “around” Q1 2016. Compl. ¶ 48.



                                                11
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 17 of 38




firms can observe each other’s conduct before acting. In re Fla. Cement & Concrete Antitrust

Litig., 746 F. Supp. 2d 1291, 1310 n.15 (S.D. Fla. 2010). Plaintiffs’ capacity change allegations

are thus consistent with a competitive market and not plausibly suggestive of an unlawful

agreement.

       Notably, as the Complaint recognizes, something else fundamentally changed in 2015 and

2016: the number of significant caustic soda producers decreased from 7 to 5—by nearly 30%—

with Olin acquiring Dow’s chlor-alkali assets and Westlake acquiring Axiall. See Compl. ¶¶ 55,

58. And Plaintiffs also allege that Olin and OxyChem decided to make capacity cuts in the face

of “excess industry capacity.” Id. ¶ 59. These allegations support rational, non-conspiratorial

justifications for capacity changes. And more notably, according to the Complaint, no other

Defendant idled or cut any capacity during the damages period. See id. ¶ 48. Indeed, as explained

above, Shintech in 2017 “filed a permit to say that it was considering expanding its capacity to

make various products, including Caustic Soda, at its [Louisiana facility].” Id. ¶ 49.

       Plaintiffs plead no other facts that could support their allegation of a “coordinated” effort

to restrict supply, much less an inference of conspiracy. The only other allegations Plaintiffs offer

relating to supply are that “[t]here were also temporary shutdowns for plant maintenance and

outages throughout 2016” and “[a]t times during the last three years,” id. ¶¶ 48–50, and that

“several Defendants shut down capacity,” see id. ¶¶ 48–50.           These vague and conclusory

allegations cannot salvage their claim. With respect to “temporary shutdowns,” Plaintiffs plead

no facts whatsoever suggesting when such shutdowns occurred, whether the shutdowns were

simultaneous, or even proximate, and whether the shutdowns had anything more than a transient

impact on supply. Likewise, the Complaint does not identify which Defendants allegedly “shut

down capacity,” id. ¶ 50, when that occurred, or in what amount. The Complaint thus provides no




                                                 12
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 18 of 38




basis to find the requisite uniform conduct among Defendants with respect to supply or capacity

to support an inference of agreement. That alone is sufficient to dismiss the Complaint’s claim

that Defendants conspired to restrict the output of caustic soda. See Anderson News, 680 F.3d at

112 (concluding allegations of actual parallel conduct are required to survive a motion to dismiss).

       Further, Plaintiffs emphasize throughout the Complaint that “excess” industry capacity

persists. See, e.g., Compl. ¶ 85. Plaintiffs complain, with only a bare, unsupported allegation, see

Compl. ¶ 59, that Defendants’ facilities’ operating rates together only averaged between 80–84%

during 2016, across all Defendants. Yet Plaintiffs point to no authority for this alleged operating

rate data, despite the fact that operating rate information is reported in the same IHS Markit reports

on which Plaintiffs rely for their pricing allegations. Nor do Plaintiffs offer any allegation about

what operating rate each Defendant had, in order to allege that the operating rates were similar

across the group. A simple average does not and cannot show parallel behavior.

       Plaintiffs’ allegations regarding supply show divergent, non-uniform actions over

Plaintiffs’ claimed damages period—allegations that are not consistent with an unlawful

agreement and suggest Defendants were making independent decisions with respect to supply and

capacity management.

                               b.      Plaintiffs’ allegations about exports do not show
                                       parallel behavior and are consistent with a competitive
                                       global market.

       Plaintiffs’ allegations with respect to exports fare no better. Plaintiffs make the conclusory

allegation that Defendants engaged in “coordinated limitation of domestic supply in favor of export

sales of Caustic Soda.” See Compl. ¶¶ 48, 50-51. But Plaintiffs plead no facts suggesting any

Defendant’s export decisions were the product of an unlawful agreement—indeed, Plaintiffs’ own

allegations provide a rational, non-conspiratorial explanation for a Defendant’s unilateral decision




                                                 13
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 19 of 38




to export caustic soda: export prices were increasing. See id. ¶ 109 (acknowledging the “global”

nature of the Caustic Soda industry).

       Plaintiffs allege only that (1) Olin made the decision to start exporting “for the first time”

after acquiring Dow’s chlor-alkali assets in 2015, exporting “up to 25% of its U.S. production in

2017,” Id. ¶¶ 50, 68, and (2) that certain other unnamed Defendants at unspecified times may have

sold caustic soda abroad. See, e.g., id. ¶ 88. In essence, Plaintiffs’ allegations regarding exports

amount to an objection that any Defendant chose to export caustic soda “rather than using it to

compete with each other domestically.” Id. ¶ 50. Such a decision would not be unlawful.

       And Plaintiffs’ own allegations offer an explanation as to why a Defendant would

unilaterally opt to export caustic soda: “export prices soared in 2016 and 2017 in particular.” Id.

¶ 51. The Complaint itself thus makes it plain that a decision by any Defendant to export under

those circumstances was the result of rational, independent decision making, not the result of a

conspiracy. As the Citigroup court explained, such actions make “perfect business sense.” See

Citigroup, 709 F.3d at 138. Viewing the Complaint in the context of “common economic

experience,” the forces of supply and demand suggest that caustic soda suppliers would

independently increase their sales to the export market as export prices “soared,” as Plaintiffs have

alleged they did. Compl. ¶ 51; In re Ins. Brokerage Antitrust Litig., 618 F.3d at 326 (explaining

that Twombly requires dismissal of a claim “if ‘common economic experience’…show[s] that

independent self-interest is an ‘obvious alternative explanation’ for defendants’ common

behavior”); see also Twombly, 550 U.S. at 565. Stated simply, it is not an antitrust violation for

Defendants to react to external market forces that drove up demand globally and prices for

domestically manufactured caustic soda.




                                                 14
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 20 of 38




                              c.      Plaintiffs’ price announcement allegations do not show
                                      parallel conduct by the Defendants.

       Plaintiffs allege that Defendants made a series of “successful” parallel price increases

beginning in November 2015 that “materially increased” caustic soda prices, and evidence a

collusive agreement. See Compl. ¶¶ 76–77, 90. But Plaintiffs do not plead facts suggesting that

parallel price increases in fact occurred—and, even if Plaintiffs were able to plausibly allege that

Defendants engaged in parallel pricing conduct, such conduct is expected and lawful in a market

where pricing information is “publicly” available. Id ¶ 76.

       First, many of Plaintiffs’ allegations regarding price increase announcements are collapsed

into general allegations that Defendants announced price increases at some point within a given

quarter. See Compl. ¶ 76 (table information is “summarized” on a quarterly basis, omitting entirely

Q1 2016). It is therefore unclear when during that three-month quarter any Defendant issued a

price increase announcement. But the exact dates of these alleged price increase announcements

are surely known to Plaintiffs—indeed, the Complaint states that they are “publicly known,” and

yet Plaintiffs largely do not include that information in their Complaint. These non-specific

allegations cannot be used to plausibly show that Defendants issued price increase announcements

in “parallel.” And Plaintiffs’ allegations regarding price increase announcements show that, on

multiple occasions, the increases—whenever they were announced—varied widely from

Defendant to Defendant. See LaFlamme v. Societe Air France, 702 F. Supp. 2d 136, 151

(E.D.N.Y. 2010) (granting motion to dismiss where it was “dubious at the outset as to whether the

conduct alleged in the Complaint can accurately be characterized as ‘parallel’” because prices

diverged by as much as a factor of three at times and were “not imposed in tandem, but in some

instances weeks apart”).




                                                15
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 21 of 38




       Further, although Plaintiffs are caustic soda customers who allegedly purchased from the

Defendants, the Complaint does not allege any facts regarding what prices any Defendant actually

charged its customers, or what these Plaintiffs actually paid during the Class Period. If price

increases were indeed uniform, why would Plaintiffs leave these out? Instead, Plaintiffs mask that

deficiency by relying on quarterly North American average prices from 2015 to 2017 reported in

the IHS Markit index. See Compl. ¶ 77. But aggregated data from the entire market over the

course of a quarter only shows general market trends—not parallel pricing.

       As pleaded, Plaintiffs’ factual allegations fail to show parallel—that is, uniform,

temporally close—price increases by Defendants.

                               d.     Plaintiffs’ pricing allegations do not support Plaintiffs’
                                      allegations of conspiracy.

       Where Plaintiffs do plead facts as to the timing and sequence of price increases, those

allegations make it clear that the price increase announcements did not occur at the same time, but

rather in succession and, at best, in response to public information. For example, in paragraph 58

of their Complaint, Plaintiffs allege that in November 2015, Olin first announced a price increase

and then was followed by OxyChem, Westlake, Formosa, and Shintech. In paragraphs 68–69,

Plaintiffs allege that in February 2018, Westlake announced a $40 per dry standard ton (“dst”)

increase, then Olin followed by announcing an $85/dst increase (more than double), and certain

other Defendants weeks later followed Olin’s announced price change. As explained in Section

IV.B., infra, this makes sense, since Plaintiffs allege that Defendants reacted to publicly available

information regarding price. See id. ¶¶ 69–70. Such “follow the leader” pricing is expected and

lawful in a concentrated, commoditized industry. See infra IV.B.

       Further, Plaintiffs allegations regarding pricing suggest competition, not coordination.

While relying on IHS Markit data to show a purported price increase trend (see Compl. ¶ 77),



                                                 16
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 22 of 38




Plaintiffs conspicuously chose to omit the same IHS Markit contract price data appearing in the

same volume of the same publication used for their table in paragraph 76 that purports to

“summarize[] Defendants’ price increase announcements.” When that same IHS Markit index

data is also included in the table, as seen in the yellow column below, the pattern of price

movements confirms that Defendants’ conduct was not uniform and that, even when price

increases of similar amounts may have been announced, they were not fully realized (or, in some

cases, they actually resulted in a price decline):




See Ex.1 to the Declaration of Steven Bizar (“Bizar Decl.”), submitted by Defendants in support
of this motion (IHS Pricing Data). 7


7
        Contract prices for caustic soda in North America published by IHS Markit are
incorporated by reference in the Complaint. A complaint incorporates materials by reference when
it explicitly refers to and relies upon the documents in question. See Sira v. Morton, 380 F.3d 57,
67 (2d Cir. 2004). Specifically, to incorporate a document by reference, “the complaint must make
a clear, definite, and substantial reference to the documents.” Liu Yao-Yi v. Wilmington Tr. Co.,


                                                     17
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 23 of 38




       For example, Plaintiffs allege that all Defendants announced price increases of $40/dst in

Q4 2015, and the reported index shows an average $43/dst price change. Compl. ¶ 76. Yet

Plaintiffs confusingly omit any data in their table for the next quarter—Q1 2016—perhaps

because, directly contrary to Plaintiffs’ conspiracy theory, caustic soda prices actually fell by an

average $25/dst, according to the IHS Markit index. See Bizar Decl. Ex.1. In the next quarter, Q2

2016, Plaintiffs allege that Defendants announced non-parallel increases ranging from $70 to

$85/dst, yet IHS Markit reported average increases of just $48/dst—approximately half of that

allegedly announced. Id. In Q3 2016, non-parallel increases of $150 to $170/dst were announced,

yet average increases of only $58/dst were reported, only a little more than a third. Id.

       Quarter after quarter, the alleged price increases were met in reality with smaller,

incremental average changes. The only logical explanation, considering how averages work, is

that the increases alleged in Plaintiffs’ paragraph 76 chart did not and could not have taken place

uniformly across the board. These facts suggest pricing competition, not unlawful coordination.

See Lum v. Bank of Am., 361 F.3d 217, 232 (3d Cir. 2004) (“[T]he relevant inquiry for purposes

of determining if an agreement to inflate prices can be inferred from consciously parallel pricing

is whether there is consciously parallel pricing in the final price consumers pay . . . .” (emphasis

added)).

       Moreover, the actual IHS Markit published price changes in the most recent three quarters

(Q3 2018 through Q1 2019) have all been negative, reflecting decreased prices, even though

Plaintiffs’ Class Period runs through today, and Plaintiffs allege there were conspiratorial price



301 F. Supp. 3d 403, 413 (W.D.N.Y. 2017) (quoting Mosdoz Chofetz Chaim, Inc. v. Vill. of Wesley
Hills, 815 F. Supp. 2d 679, 691 (S.D.N.Y. 2011)). Here, Plaintiffs have explicitly referred to and
relied upon IHS Markit contract prices for caustic soda in North America to create the graph
contained in paragraph 77 of the Complaint.



                                                18
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 24 of 38




increases at the same time. Compare Compl. ¶ 77 with id. ¶¶ 71–72. Although this average price

information is available in the same IHS Markit reports Plaintiffs rely on for other allegations,

Plaintiffs’ Complaint attempts to avoid this inconsistency by completely excluding 2018 and 2019

data points from their paragraph 77 graph, choosing to stop reporting data in the fourth quarter of

2017.

        This is not a fact issue warranting discovery: this is a clear inconsistency within Plaintiffs’

own allegations that necessitates dismissal of the claim. See United States ex rel. Carroll v. JFK

Med. Ctr., No. 01–8158–CIV. 2002 WL 31941007, at *2 (S.D. Fla. Nov.15, 2002) (court not

required to credit “internally inconsistent” allegations).

                       2.      Plaintiffs Do Not Allege the Necessary Additional Facts and
                               Circumstances Suggesting Agreement.

        Even if Plaintiffs had alleged parallel conduct—and, as explained above, they have not—

the analysis does not end there. To plausibly allege a conspiracy, Plaintiffs must also allege

additional facts that could constitute “traditional” circumstantial evidence from which a preceding

agreement can plausibly be inferred. In re Ins. Brokerage Antitrust Litig., 618 F.3d at 322. Such

“‘[e]vidence implying a traditional conspiracy consists of non-economic evidence that there was

an actual, manifest agreement not to compete.’” Id. (quoting In re Flat Glass Antitrust Litig., 385

F.3d 350, 361 (3d Cir. 2004). Plaintiffs here have failed to do so.

        The few factual allegations Plaintiffs do offer—regarding attendance at certain trade

association meetings by certain Defendants; the existence of supply and swap agreements among

Defendants; statements made by certain Defendants to investors; and a change in the IHS Markit

index—do nothing “to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

545.




                                                  19
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 25 of 38




                               a.      Attendance at industry meetings and participation in
                                       trade associations is insufficient to plausibly allege a
                                       conspiracy.

        First, Plaintiffs ask the Court to infer the existence of illicit communications based on their

allegations that certain Defendants merely attended certain trade association events. See Compl.

¶¶ 90–93. But apart from the conclusory assertion that unnamed representatives from unidentified

Defendants had “contacts” at unspecified points in time, id. ¶ 93, Plaintiffs plead no facts in support

of their allegations that Defendants used trade organization meetings to further the alleged

conspiracy.

        Absent any factual allegations suggesting an alleged agreement between Defendants, the

Complaint relies instead on the general pronouncement that “most, if not all” Defendants may have

attended various trade association events and that “successful price increases during the Class

Period coincided with known industry meetings in the United States and abroad.” Id. ¶¶ 90–93

(emphasis added). Plaintiffs do not allege any actual communications (or agreement) regarding

caustic soda pricing, supply, or customers that occurred during these industry meetings. Id. At

best, therefore, Plaintiffs are alleging that industry events offered Defendants opportunities to

conspire. 8

        Plaintiffs’ approach—relying on conclusory allegations of opportunities to conspire rather

than alleging specific facts of inter-firm communications—is not enough to provide a plausible

inference of conspiracy. As the court in In re Graphics Processing Units Antitrust Litigation held:

        Plaintiffs have not pleaded that defendants ever met and agreed to fix prices; they
        plead at most that defendants had the opportunity to do so because they attended

8
        Plaintiffs’ conclusory claim that “[a]dditional contacts among Defendants” occurred
“while traveling together en route to industry meetings and in other private circumstances . . .
domestically and abroad,” Compl. ¶ 93, is similarly no more than an allegation that Defendants
may have had the opportunity to conspire. Absent is any detail about even which Defendants
“travel[ed] together en route” to these industry meeting. Id. ¶ 93.



                                                  20
   Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 26 of 38




       many of the same meetings. They then attempt to correlate the release of products
       with those meetings. Given the sheer number of meetings attended by both
       defendants, every product release will follow on the heels of a meeting.

527 F. Supp. 2d 1011, 1024 (N.D. Cal. 2007) (emphasis added). The same is true here: Plaintiffs

allege price increase announcements occurred quarterly, see Compl. ¶ 76, and Plaintiffs also allege

that Defendants attended annual and bi-annual meetings of a least five different industry

organizations, which take place in each quarter of every year. See id. ¶¶ 90–93. Given the “sheer

number” of these meetings, and without any further attempt by Plaintiffs to link price increase

announcements with specific attendance at meetings, it is not plausible to assume that the price

increase announcements are necessarily linked to the meetings.

       It is well settled across the federal courts that membership in trade associations, without

more, does not violate the antitrust laws. Twombly, 550 U.S. at 567 n.12 (rejecting the notion that

a defendant should be forced to “devote financial and human capital to hire lawyers, prepare for

depositions, and otherwise fend off allegations of conspiracy[,] all this just because he belonged

to the same trade guild as one of his competitors”); see also In re Musical Instruments & Equip.

Antitrust Litig., 798 F.3d at 1196 (“[M]ere participation in trade-organization meetings where

information is exchanged and strategies are advocated does not suggest an illegal agreement.”); In

re Ins. Brokerage Antitrust Litig., 618 F.3d at 349 (same). Rather, Defendants’ “presence at such

trade meetings is more likely explained by their lawful, free-market behavior.” In re Travel Agent

Comm’n Antitrust Litig., 583 F.3d 896, 911 (6th Cir. 2009). This Court should follow those other

“courts [that] have consistently refused to infer the existence of a conspiracy” from averments of

“membership in industry-wide trade associations.” In re Late Fee & Over-Limit Fee Litig., 528 F.

Supp. 2d at 963-64 (collecting cases).

                              b.      Plaintiffs’ allegations regarding producer supply
                                      agreements do not support their conspiracy allegations.



                                                21
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 27 of 38




        Plaintiffs also allege that the purported conspiracy was “facilitated by secret co-producer

supply agreements,” Compl. ¶ 4, and “swap agreements” for caustic soda with each other in North

America and abroad, the details of which are “confidential” and “believed to be known only to a

limited number of employees at Defendants’ companies,” id. ¶ 94. As an initial matter, Plaintiffs

do not allege that the supply and swap agreements are themselves unlawful agreements in restraint

of trade, and acknowledge that these agreements are “widespread” among these Defendants, and

affiliates abroad. Compl. ¶ 94.

        Rather, Plaintiffs attempt a different tack, suggesting that supply and/or swap agreements

may “inspire and reward exchanges of commercially sensitive information among the Defendants,

and not only help to foster Caustic Soda industry cooperation rather than competition, but also to

keep Caustic Soda market shares stable and prices stable-to-increasing.” Id.

        Plaintiffs, however, plead no specific facts as to any occasion where the existence of a “co-

producer agreement” resulted in the exchange of “commercially sensitive information” (let alone

any agreement), nor how, exactly, any such unnamed agreement would “keep Caustic Soda market

shares stable and prices stable-to-increasing.” See id. Plaintiffs similarly fail to allege any instance

of any Defendant in fact engaging in any such exchange. Id. Nor do Plaintiffs even explain why

a supply agreement between two producers would result in the exchange of “commercially

sensitive information,” or identify any terms in any supply agreement through which such

information might be exchanged. Id.

        In short, Plaintiffs’ allegations regarding supply agreements are nothing more than

conclusions and speculative guesswork that cannot be credited at the motion to dismiss stage. See

Iqbal, 556 U.S. at 679-79.        At most, Plaintiffs’ allegations amount only to another mere

“opportunity to conspire” which, as described above in Section IV.B.2.a., is not sufficient to create




                                                  22
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 28 of 38




a plausible inference of an anticompetitive agreement. See, e.g., In re Travel Agent Comm’n

Antitrust Litig., 583 F.3d at 911 (“[A] mere opportunity to conspire does not, standing alone,

plausibly suggest an illegal agreement . . . .”); Hinds Cty. v. Wachovia Bank N.A., 620 F. Supp. 2d

499, 513 (S.D.N.Y. 2009) (“An allegation that [the defendants] had the opportunity to interact and

make an agreement does not ‘nudge[] [the plaintiffs’] claims across the line from conceivable to

plausible.’” (quoting Twombly, 550 U.S. at 570)).

       The void is striking but not surprising as swap agreements involving the exchange between

Defendants of specific quantities of caustic soda on a pound-for-pound, ton-for-ton basis have

nothing to do with the pricing to or identity of customers. Further, Plaintiffs identify only a single

instance of two Defendants purchasing caustic supply from one other Defendant: after Hurricane

Harvey “idled some capacity at facilities owned by defendants OxyChem and Formosa . . . those

defendants were assisted with Caustic Soda supply by other (unknown) producers,” believed to be

Westlake. Compl. ¶ 94. Plaintiffs allege that when Hurricane Harvey hit Houston in August 2017,

it disrupted “over one-third of domestic capacity” for the supply of caustic soda, id. ¶ 50, and

“temporarily idled some capacity at facilities owned by defendants OxyChem and Formosa[,]

creating logistical problems.” Id. ¶ 94. The only factual allegations in the Complaint regarding

Defendants’ use of “supply assistance” agreements thus suggest that, far from being nefarious,

such agreements are output-neutral, increase efficiency, and are procompetitive. Id. ¶ 87; see also

In re Zinc Antitrust Litig., 155 F. Supp. 3d at 368-69, 373-74 (dismissing Section 1 claim where

allegedly anticompetitive agreement was “output neutral (or even enhancing)”).

                               c.      The public, investor-facing statements do not support
                                       the conspiracy alleged.

       Plaintiffs also suggest that certain Defendants’ statements to investors during earnings calls

and conferences constituted “information exchanges” in furtherance of a conspiracy. See Compl.



                                                 23
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 29 of 38




¶¶ 100, 125. However, the cases involving antitrust claims based on public, investor-directed

statements demonstrate that they can only support antitrust liability where the statements possess

certain specific characteristics that are not alleged here:

       •       The statements reflect a back-and-forth dialogue leading to an agreed-upon position
               or an exchange of assurances preceding the conduct that is the claimed subject
               matter of the conspiracy. Compare In re Delta/AirTran Baggage Fee Antitrust
               Litig., 733 F. Supp. 2d 1348, 1361-62 (N.D. Ga. 2010) with Credit Bureau Servs.,
               Inc. v. Experian Info Sols., Inc., No. 12-61360, 2012 WL 6102068, at *17 (S.D.
               Fla. Dec. 7, 2012) (distinguishing Delta/AirTran because, in that case, “both
               AirTran and Delta each indicated what the agreed upon position was before either
               party engaged in the agreed-upon activity.”).

       •       The statements have a level of specificity regarding the Defendants’ planned
               conduct, as opposed to general statements regarding industry conditions. See, e.g.,
               In re Domestic Airline Travel Antitrust Litig., 221 F. Supp. 3d 46, 60-61 (D.D.C.
               2016); In re Delta/AirTran Baggage Fee Antitrust Litig., 733 F. Supp. 2d at 1362;
               In re Plasma-Derivative Protein Therapies Antitrust Litig., 764 F. Supp. 2d 991,
               1001 (N.D. Ill. 2011) (“It is difficult to imagine how these generic statements
               [regarding the] industry render the conspiracy allegation more than plausible.”).

       •       The statements lack a public purpose. Statements reflecting “typical industry
               reporting on strategy” during an earnings call cannot support claims of conspiracy.
               Holiday Wholesale Grocery Co. v. Philip Morris, Inc., 231 F. Supp. 2d 1253, 1275
               (N.D. Ga. 2002); see also Standard Iron Works v. ArcelorMittal, 639 F. Supp. 2d
               877, 887 (N.D. Ill. 2009); see also Grasso Enters., LLC v. Express Scripts, Inc.,
               No. 14-1932, 2017 WL 365434, at *5 (E.D. Mo. Jan. 25, 2017).

The statements Plaintiffs challenge here lack these characteristics, and therefore do not support a

conspiracy.

       Plaintiffs highlight portions of routine, investor-directed communications reporting on the

financial success and outlook for only certain Defendants’ caustic soda businesses. See Compl.

¶ 60 (citing Olin’s February 1, 2017 Q4 2016 earnings call, Bizar Decl. Ex. 2) (providing investors

“[a] few points of reference” regarding its 2017 expected “EBITDA in the Chlor Alkali Products

and Vinyls segment” and explaining its perceived reasons behind pricing trends); id. ¶ 61 (citing

Occidental Petroleum’s February 2017 investor presentation, Bizar Decl. Ex. 3); id. ¶ 62 (citing

Form-10K Reports offering historical statements on supply); id. ¶ 70 (citing Olin’s May 1, 2018


                                                  24
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 30 of 38




First Quarter 2018 Earnings, Bizar Decl. Ex. 4) (reporting to investors on Q1 2018 earnings and

noting that Olin expected additional improvements in caustic soda pricing); id. (citing Westlake’s

Q1 2018 Results – Earnings Call Transcript, Bizar Decl. Ex. 5) (reporting on caustic soda pricing

and noting that “demand is strong globally and our industry is enjoying the benefit” and, in

response to a question, noting that price increases were expected to be successful); id. ¶ 75 (citing

Olin and Westlake investor-directed statements regarding pricing). 9

       None of the investor-directed statements on which Plaintiffs rely reflect a “back and forth”

dialogue involving non-public information, or involve an exchange of assurances, or show

intentions to proceed in a specific manner. See Credit Bureau, 2012 WL 6102068, at *16-17.

Consequently, these statements do not plausibly suggest they contributed to the formation of the

conspiracy Plaintiffs allege, especially since Plaintiffs cite statements of only three of the alleged

conspirators. Nor do they otherwise reflect the existence of the conspiracy alleged. Rather, each

reflects nothing more than a publicly traded company fulfilling its obligations to report to investors

on past and expected company finances, precisely the type of industry reporting courts have found

not suggestive of conspiracy. See, e.g., Holiday Wholesale Grocery, 231 F. Supp. 2d at 1276.

       Further, the public statements Plaintiffs challenge reflect limited knowledge of other

Defendants’ plans and therefore refute the claimed conspiracy. For example, Plaintiffs challenge

Olin’s statement to investors that “no capacity additions [were] expected within the next two to

three years,” by alleging that Shintech at the time had indeed planned a capacity expansion, see

Compl. ¶ 49 (quoting Olin February 7, 2018 Fourth Quarter Earnings Presentation, Bizar Decl.

Ex. 6). But that statement demonstrates, if anything, that Olin was not aware of Shintech’s


9
        Plaintiffs were selective—self-servingly so—in their citations to Defendants’ investor-
directed statements. Notably, Plaintiffs omitted all mention of Defendants’ discussions in those
same statements of the industry-wide dynamics contributing to pricing trends.



                                                 25
      Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 31 of 38




capacity plans. It does not show that Olin and Shintech were coordinating with respect to output.

Olin’s presentation also offers Olin investors additional insights into the caustic soda market and

the reasons for “favorable chlor-akali industry conditions,” noting that: (1) the European ban on

the use of mercury cells in caustic soda production resulted in “net capacity closure” of “.6 million

tons in 2017” and “1.2 million tons over the last 5 years”; (2) China had decreased its exports of

caustic soda; and (3) North American exports of caustic soda had increased with the North

American export price of caustic soda increasing 64.4% since 2015. See Bizar Decl. Ex. 6.

        Finally, Plaintiffs’ allegations regarding Axiall’s alleged public statement regarding Olin’s

supply post-Dow acquisition utterly fail to support the claimed conspiracy. See Compl. ¶ 47 (citing

Nov. 11, 2015 ICIS Explore article, “INSIGHT: Olin works to avoid Dowgestion,” Bizar Decl.

Ex. 7). Contrary to Plaintiffs’ conclusory statements, Axiall’s statement does not plausibly suggest

an “invitation” to Olin regarding supply. First, Plaintiffs cite not to the transcript of Axiall’s

August 6, 2015 Earnings Call, but rather to a separate article written more than three months later

that purports to relay the content of the earnings call. See id.; see also Bizar Decl. Ex. 8). Yet

nothing in the earnings call transcript to which the cited article refers says anything about Axiall

“hoping” that Olin would cut its caustic soda production. See Bizar Decl. Ex. 8. In fact, the

earnings call makes no mention of Olin whatsoever, instead discussing Axiall’s financial

performance and its impending sale. See id. Plaintiffs’ claim that Axiall’s CEO had publicly

called on Olin to cut production,” Compl. ¶ 48, is a gross mischaracterization of the record. See

id.

        Even if the statement were accurate (which it is not), nowhere in the Complaint do Plaintiffs

allege that Olin actually made its decisions with respect to the integration of the Dow business in

response to the statement by Axiall. Nor could they, as the very article Plaintiffs cite reports that




                                                 26
   Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 32 of 38




Olin was already evaluating the closure of certain capacity following the acquisition. See Bizar

Decl. Ex. 7. In other words, what Plaintiffs characterize as an “invit[ation],” see Compl. ¶ 102,

was reported to investors contemporaneously with Olin’s existing plans, see Bizar Decl. Ex. 8.

Thus, Plaintiffs have not and cannot allege the requisite “back and forth” exchange necessary to

infer agreement. And, even if a reporter’s characterization of Axiall’s statement did suggest

agreement—and it does not—it offers no support for the multi-year, multi-faceted, and multi-

Defendant conspiracy Plaintiffs purport to allege in their Complaint.

                              d.      Plaintiffs’ conclusory allegations regarding agreements
                                      to manipulate the IHS Markit lack factual support.

       Finally, Plaintiffs allege that Defendants at some unspecified point “reached an

understanding or agreement” to “manipulate the IHS Markit price index” by providing IHS Markit

with selective or false information to ensure that the index reflects “the highest average contract

price level practicable.” Compl. ¶ 96. Plaintiffs, yet again, plead no facts whatsoever in support

of this conclusory assertion of “agreement.”

       The Complaint alleges that IHS Markit, a third-party service, modified its index in the first

quarter of 2018, changing its benchmark from the average “North American Caustic Soda

undiscounted contract price” to the average “North American United States Gulf Coast

undiscounted contract price” amid questions about its integrity. Id. ¶ 97. The Complaint goes on

to suggest in purely conclusory terms that IHS Markit is a “source of market information” and also

acts as a “conduit” among the Defendants, even while it acknowledges that IHS Markit operates

confidentially and non-publicly and interacts with Defendants’ customers. Id. ¶ 98. True to form,

Plaintiffs offer no facts whatsoever to support these conclusory claims, nor do they offer any

factual allegations to support the bald legal conclusion that “Defendants reached an understanding

or agreement to manipulate the IHS Markit price index.” Id. ¶ 96.



                                                27
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 33 of 38




       Plaintiffs concede that IHS Markit is an independent industry analyst and consultant that

publishes a pricing index for caustic soda for which it “solicits and receives feedback from sales

and marketing executives of at least the Defendants and other market participants,” including

purchasers of caustic soda in the putative class. Id. ¶ 95. Plaintiffs claim that although “IHS

Markit operates confidentially and non-publicly,” it allegedly nevertheless “is heavily influenced

and manipulated by the Defendants.” Id. ¶ 98. According to Plaintiffs, IHS Markit changed how

it calculated the index “at least partly in light of doubts about its integrity,” and an employee left

the company “at least in part because of the index’s lack of integrity.” Id. ¶ 97. Notably, however,

the Complaint alleges no facts suggesting that an agreement by Defendants played any role at all

in those decisions or in general “doubts” about the integrity of the index. Merely claiming in a

conclusory manner that an “agreement” existed with respect to IHS Markit does not make it so,

and does nothing to “nudge” Plaintiffs claim “across the line from conceivable to plausible” for

purposes of this motion. See In re Elevator Antitrust Litig., 502 F.3d 47, 52 (2d Cir. 2007) (internal

quotations marks and citation omitted).

       Plaintiffs’ final allegation that the price index “acts as a conduit of information among the

Defendants,” Compl. ¶ 98, is similarly conclusory. Plaintiffs do not allege any facts identifying

any specific interfirm communications conveyed through the “conduit” of IHS Markit, nor any

facts regarding the speakers, authors, or content of the information exchanged, or any actions taken

in response. Again, an allegation that Defendants may have had the opportunity to communicate,

even if true, does not “nudge [Plaintiffs’] claims across the line from conceivable to plausible.”

See Wachovia Bank N.A., 620 F. Supp. 2d at 513 (internal quotation marks omitted).

       In short, Plaintiffs’ claims with respect to IHS Markit suffer from the same deficiencies as

each of their other claims: Plaintiffs hang their hopes on conclusory statements of agreement, not




                                                 28
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 34 of 38




factual allegations suggesting such an agreement existed. That is insufficient to survive a motion

to dismiss. See Citigroup, 709 F.3d at 136 (at pleading stage, plaintiff must “allege enough facts

to support the inference that a conspiracy actually existed”); see also Twombly, 550 U.S. at 556-

57 (“[A] conclusory allegation of agreement at some unidentified point does not supply facts

adequate to show illegality.”); Cenedella v. Metro. Museum of Art, 348 F. Supp. 3d 346, 358

(S.D.N.Y. 2018) (granting motion to dismiss Section 1 claim where “amended complaint provides

nothing more than conclusory allegations”).

                               e.      Plaintiffs ignore the effect of the “by-product” dynamic
                                       between caustic soda and chlorine.

       Plaintiffs’ allegations of parallel conduct and their theory of anticompetitive behavior rely

on a fundamentally misleading presentation of the caustic soda market. Although the Complaint

does plead that caustic soda is a “co-product” and “by-product” from the production of chlorine in

the “Chlor-alkali” process, see Compl. ¶¶ 2, 42, the Complaint fails to consider any impact of the

demand chlorine on the pricing and production decisions for caustic soda. This is a gross

oversimplification of the market. Simply put, you cannot evaluate supply and demand for caustic

soda without factoring chlorine into the analysis. See Iqbal, 556 U.S. at 679 (determining whether

a complaint contains sufficient facts to state a plausible claim for relief is a “context-specific task

that requires the reviewing court to draw on its judicial experience and common sense”).

       The Complaint acknowledges that the chlor-alkali process results in two main products:

(1) chlorine gas, and (2) caustic soda. See Compl. ¶¶ 2, 42. These two products are created in

proportionate measure, as a true “co-product” relationship; i.e., you do not produce one without

producing the other. Chlorine, as a stand-alone gaseous product, is an unstable and hazardous

product that is difficult to store and maintain over periods of time. Therefore, the amount of caustic




                                                  29
    Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 35 of 38




soda that a producer can generate at any given time is also a function of how much chlorine can

be produced, sold, stored, or otherwise utilized.

        This dynamic is not a secret, nor one that Plaintiffs can reasonably dispute. Plaintiffs in

their Complaint repeatedly reference and rely on industry articles that describe the “chlor-alkali”

market and the relationship between chlorine, caustic soda, and vinyl. See, e.g., Compl ¶ 57 (citing

Nov. 20, 2015 ICIS Explore article, “Olin Assumes US caustic leadership role,” Bizar Decl. Ex.

9.) Yet in their Complaint, Plaintiffs choose to be willfully blind to this fundamental aspect of the

chlor-alkali process. Plaintiffs’ bare allegations that Defendants have conspiratorially restricted

production or artificially raised prices fail to address the (equally and more plausible) explanation

that decisions regarding caustic soda pricing and manufacture were driven by factors related to

chlorine supply and demand. See William O. Gilley Enterprises, Inc. v. Atl. Richfield Co., 588

F.3d 659, 662 (9th Cir. 2009) (plaintiffs must plead a conspiracy that is “plausible in light of basic

economic principles.”) (internal citations omitted).

        Notwithstanding the other arguments above, on this basis alone, Plaintiffs’ allegations fail

to support the inference of an anticompetitive agreement.

                                      V.      CONCLUSION

        “[A]t bottom, [Twombly’s] prime concern, like all cases interpreting Rule 12(b)(6), is

isolating those cases that assert a plausible antitrust conspiracy (and thus warrant discovery to

determine whether, in fact, such a conspiracy exists) from those that merely presume a conspiracy

from parallel action.” Citigroup, 709 F.3d at 140 (emphasis added). Plaintiffs’ Complaint here is

even worse—it seeks to presume conspiracy from conduct that, based on Plaintiffs’ own

allegations, is not even parallel.

        For the reasons stated herein, Defendants respectfully request that the Court dismiss the

Complaint pursuant to Federal Rule of Procedure 12(b)(6).


                                                 30
   Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 36 of 38




Dated: July 8, 2019
Respectfully submitted,

/s/ John Lavelle                           /s/ Steven E. Bizar
Alan Unger                                 Steven E. Bizar
John Lavelle                               George G. Gordon
Tom A. Paskowitz                           Julia Chapman
Peter J. Mardian                           John McClam
SILEY AUSTIN LLP                           DECHERT LLP
787 Seventh Ave.                           2929 Arch Street
New York, NY 10019                         Philadelphia, PA 19104
Tel: (212) 839-5300                        Tel: (215) 994-4000
aunger@sidley.com                          steven.bizar@dechert.com
jlavelle@sidley.com                        george.gordon@dechert.com
tpaskowitz@sidley.com                      julia.chapman@dechert.com
pmardian@sidley.com                        john.mcclam@dechert.com

Counsel for Defendants Formosa Plastics    Timothy J. Graber
 Corp. and Formosa Plastics Corp., USA     Brian P. Crosby
                                           Melissa M. Morton
                                           GIBSON, MCASKILL & CROSBY, LLP
                                           69 Delaware Avenue, Suite 900
                                           Buffalo, NY 14202
                                           Tel: (716) 856-4200
                                           tgraber@gmclaw.com
                                           bcrosby@gmclaw.com
                                           mmorton@gmclaw.com

                                           Counsel for Defendants Occidental Petroleum
                                            Corp. and Occidental Chemical Corp.




                                          31
   Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 37 of 38




/s/ Paul C. Cuomo                               /s/ Daniel S. Bitton
Paul C. Cuomo                                   Daniel S. Bitton
Joseph A. Ostoyich                              AXINN, VELTROP & HARKRIDER LLP
William C. Lavery                               560 Mission Street
Jeffrey S. Oliver                               San Francisco, CA 94105
Caroline L. Jones                               Tel: (415) 490-1486
BAKER BOTTS                                     dbitton@axinn.com
The Warner
1299 Pennsylvania Avenue NW                     /s/ John DeQ. Briggs
Washington, DC 20004                            John DeQ. Briggs
Tel: (202) 639-7700                             Steven C. Lavender
paul.cuomo@bakerbotts.com                       AXINN, VELTROP & HARKRIDER LLP
joseph.ostoyich@bakerbotts.com                  950 F Street, NW
william.lavery@bakerbotts.com                   Washington, DC 20004
jeffrey.oliver@bakerbotts.com                   Tel: (202) 912-4700
caroline.jones@bakerbotts.com                   jbriggs@axinn.com
                                                dbitton@axinn.com
Stephen A. Sharkey
BOND, SCHOENECK & KING PLLC                     Randall D. White
200 Delaware Ave., Suite 900                    Caitlin M. Higgins
Buffalo, NY 14202-2107                          CONNORS LLP
Tel: (716)416-7051                              1000 Liberty Building
ssharkey.bsk.com                                424 Main Street
                                                Buffalo, NY 14202
Counsel for Defendants K.A. Steel Chemicals,    Tel: (716) 852-5533
Inc. and Olin Corp.                             rdw@connorsllp.com
                                                cmh@connorsllp.com

                                                Counsel for Defendant Shintech Incorporated




                                               32
   Case 1:19-cv-00385-EAW-MJR Document 79-1 Filed 07/08/19 Page 38 of 38




/s/ William R. H. Merrill
William R. H. Merrill
James T. Southwick
Abigail C. Noebels
Burton S. Dewitt
SUSMAN GODFREY LLP
1000 Louisiana St., Suite 5100
Houston, TX 77002-5096
Tel: (713) 651-9366
bmerrill@susmangodfrey.com
jsouthwick@susmangodfrey.com
anoebels@susmangodfrey.com
bdewitt@susmangodfrey.com

/s/Terrence P. Flynn
Terrence P. Flynn
HARRIS BEACH PLLC
Larkin at Exchange
726 Exchange St., Suite 1000
Buffalo, New York 14210
Tel.: (716) 200-5050
tflynn@harrisbeach.com


Counsel for Defendant Westlake Chemical
  Corporation




                                          33
